DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21 were previously pending in this application.  The amendment filed _ has been entered and the following has occurred: Claims 1, 6-8, & 13-15 have been amended.  No Claims have been cancelled.  Claims 22-24 have been added as new and are now pending in this application.
Claims 1-24 remain pending in this application.

	
Claim Objections
Claim 1 is objected to because of the following informalities:
In Line 2 of Claim 1, the limitation “… the surgical device is configured for use duing a surgical procedure” is made.  “duing” seems to by a typo and should be corrected to “during”
Appropriate correction is required.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 8-14) and manufacture (claims 1-7 & 15-21) which recite steps of :
receive a signal indicative of a sensed patient parameter
receive perioperative data;
determine a surgical context based at least in part on the perioperative data, the surgical context corresponding to surgical contextual data;
transmit a first subset of surgical data to one or more databases of the database system for storage thereon, surgical data comprising at least a portion of the perioperative data or the surgical contextual data; and
define a relation between a second subset of the surgical data and one or more databases of the database system;
determine an action associated with a surgical procedure based, at least in part, on the surgical context;
wherein the first subset and the second subset of the surgical data correspond to the surgical context and an identity of each of the one or more databases.
These steps of receiving perioperative data, determining a surgical context based on the perioperative data, and determining a relation between a plurality of subsets of the surgical data and one 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-7 & 22-24, 9-14 & 16-21, reciting particular aspects of how the perioperative data may be manipulated or how the mental process may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, a memory, a computer system, & a surgical device, amounts to invoking computers as a tool to 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving perioperative data or surgical data amounts to mere data gathering, recitation of determining a surgical context based on the surgical data collected, amounts to selecting a particular data source or type of data to be manipulated, recitation of defining a relation between a subsets of the surgical data and the database system amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as generally reciting a surgical device and a database system to be implemented in the medical setting, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 & 22-24, 9-14, 16-21, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4, 6, 9, 11, 13, 17, 19, & 22-24, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 5, 7, 10, 12, 14, 18, & 20-24, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-4, 6-7, 9-11, 13- 14, 17, 19 & 21-24 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting subsets of perioperative & surgical data or transmitting subsets of perioperative & surgical data in in response to authentication of a security key, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); , e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); defining a relation between a subset of surgical data and one or more databases, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving perioperative data, storing perioperative data, surgical data, surgical contextual data, and relation data between a subset of the surgical data and one or more databases, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 & 22-24, 9-14 & 16-21, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6, 9-13, 16-20 & 22-23 reciting specific portions or aspects of data being transmitted over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6-7, 13-14, 20-21 & 23 reciting updating electronic records based on relation of subsets of data and databases and properly identifying and updating the information to reflect which department of a medical facility the transmitted data belongs, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-7, 9-14 & 16-24, reciting specific portions or aspects Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 17-21, & 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DiSilvestro et al. (U.S. Patent Publication No. 20070078678).

Claim 1 –
Regarding Claim 1, DiSilvestro discloses a computer system configured to be communicable coupled to a surgical device and a database system, wherein the surgical device is configured for use during a surgical procedure (See DiSilvestro abstract which describes a computer assisted surgery systems to display images of the surgical procedure according to a workflow plan), the computer system comprising:
a processor (See DiSilvestro Par [0005] which discloses the system comprising a processor); and
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to (See DiSilvestro Par [0005] which discloses a processor and memory coupled to one another that allow the processor to execute instructions stored on the memory):
receive a signal indicative of a sensed patient parameter (See DiSilvestro Par [0025] which discloses the system including a number of sensors or sensor arrays which may 
receive perioperative data (See DiSilvestro Par [0032] which discloses sensor arrays collecting perioperative data from the bones involved in the orthopedic surgery being performed);
determine a surgical context based at least in part on the perioperative data, the surgical context corresponding to surgical contextual data (See DiSilvestro Par [0032] which discloses using the perioperative data collected by the sensor arrays to determine and register which bones are being operated on, therefore determining a surgical context and the bones that are registered constituting surgical contextual data);
transmit a first subset of surgical data to one or more databases database of the database system for storage thereon, surgical data comprising at least a portion of the perioperative data or the surgical contextual data (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); and
define a relation between a second subset of the surgical data stored in the memory and one or more databases of the database system (See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the and
determine an action associated with a surgical procedure based, at least in part on the surgical context (See DiSilvestro Par [0034]-[0036] which discloses that selections of the surgical procedure are chosen by the surgeon which may include the type of orthopedic surgical procedure that is to be performed, the type of orthopedic implant that will be used, and the sequence of operation, and the like.  For example the surgeon may select a button to instruct the controller that the tibia bone of the patient will be operated on first, and following this, the system takes in this context of the tibia bone being operated on first and displays or determines a following action that is relevant to specifically the operation of the tibia bone of the patient);
wherein the first subset and the second subset of the surgical data correspond to the surgical context and an identity of each of the one or more databases (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the Tibia model database portion of the system, therefore defining a specific relation between a subset of the surgical data and a database).



Claim 2 - 
Regarding Claim 2, DiSilvestro teaches the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the perioperative data comprises metadata associated with the surgical device (See DiSilvestro Par [0049] which discloses the perioperative data comprising metadata associated with the surgical device such as size, type, or other relevant parameters).

Claim 3 –
Regarding Claim 3, DiSilvestro teaches the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the surgical contextual data is selected from the group consisting of a procedure type, a procedure step, and a combination thereof (See DiSilvestro Par [0032] which discloses the surgical context data being indicative of the type of procedure to be performed, the sequence of operation, the type of orthopedic implant or surgical device, etc.).

Claim 4 –
Regarding Claim 4, DiSilvestro teaches the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
a property of the first subset of surgical data transmitted to the database corresponds to the surgical context (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where 

Claim 5 –
Regarding Claim 5, DiSilvestro teaches the computer system of Claim 4 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the property is selected from the group consisting of a bit size, a quantity, a resolution, a time bracket, and any combination thereof (See DiSilvestro Par [0024] which discloses the camera unit transmitting and receiving image data; See DiSilvestro Par [0029] which discloses the surgeon interacting with the system to change or control user preferences of the display device, which would include parameters regarding resolution, bit size, and more;  Additionally, it should be noted that during the storing or transmitting of a picture, image, or video file, which is disclosed in DiSilvestro, that the metadata or metafile formats of an image inherently contain both raster (such as bitmap data) and vector information).

Claim 6 –
Regarding Claim 6, DiSilvestro teaches the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the computer system transmits the first subset of the surgical data and defines the relation for the second subset of the surgical data without requiring action by a user (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user 

Claim 7 –
Regarding Claim 7, DiSilvestro teaches the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the identity of each of the one or more databases corresponds to departments of a medical facility (See DiSilvestro Abstract & Par [0004] which discloses the identification of medical databases/libraries that are specific to the orthopedic department and even more specifically, databases/libraries that are specific to computer-assisted orthopedic surgery).

Claim 8 –
Regarding Claim 8, DiSilvestro teaches a computer-implemented method for sharing data between a computer system and a database system, the computer system configured to be communicably coupled to a surgical device wherein the surgical device is configured for use during a surgical procedure (See DiSilvestro abstract which describes a computer assisted surgery systems to display images of the surgical procedure according to a workflow plan), the method comprising:
receiving, by the computer system, a signal indicative of a sensed patient parameter
receiving, by the computer system, perioperative data (See DiSilvestro Par [0032] which discloses sensor arrays collecting perioperative data from the bones involved in the orthopedic surgery being performed);
determining, by the computer system, a surgical context based at least in part on the perioperative data, the surgical context corresponding to surgical contextual data (See DiSilvestro Par [0032] which discloses using the perioperative data collected by the sensor arrays to determine and register which bones are being operated on, therefore determining a surgical context and the bones that are registered constituting surgical contextual data);
transmitting, by the computer system, a first subset of surgical data to one or more databases database of the database system for storage thereon, surgical data comprising at least a portion of the perioperative data or the surgical contextual data (See Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); and
defining, by the computer system, a relation between a second subset of the surgical data stored in the memory and one or more databases of the database system (See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the Tibia model database portion of the system, therefore defining a specific relation between a subset of the surgical data and a database); and
determining, by the computer system, an action associated with a surgical procedure based, at least in part, on the surgical context (See DiSilvestro Par [0034]-[0036] which discloses that selections of the surgical procedure are chosen by the surgeon which may include the type of orthopedic surgical procedure that is to be performed, the type of orthopedic implant that will be used, and the sequence of operation, and the like.  For example the surgeon may select a button to instruct the controller that the tibia bone of the patient will be operated on first, and following this, the system takes in this context of the tibia bone being operated on first and displays or determines a following action that is relevant to specifically the operation of the tibia bone of the patient);
wherein the first subset and the second subset of the surgical data correspond to the surgical context and an identity of each of the one or more databases (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the Tibia model database portion of the system, therefore defining a specific relation between a subset of the surgical data and a database).

Claim 9 –
Regarding Claim 9
the perioperative data comprises metadata associated with the surgical device (See DiSilvestro Par [0049] which discloses the perioperative data comprising metadata associated with the surgical device such as size, type, or other relevant parameters).

Claim 10 –
Regarding Claim 10, DiSilvestro teaches the computer-implemented method of Claim 8 in its entirety.  DiSilvestro further discloses a computer-implemented method, wherein:
the surgical contextual data is selected from the group consisting of a procedure type, a procedure step, and a combination thereof (See DiSilvestro Par [0032] which discloses the surgical context data being indicative of the type of procedure to be performed, the sequence of operation, the type of orthopedic implant or surgical device, etc.).

Claim 11 –
Regarding Claim 11, DiSilvestro discloses the computer-implemented method of Claim 8 in its entirety.  DiSilvestro further discloses a computer-implemented method, wherein:
a property of the first subset of surgical data transmitted to the database corresponds to the surgical context (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored.  Therefore, a property of the surgical data corresponds to the surgical context).



Claim 12 –
Regarding Claim 12, DiSilvestro discloses the computer-implemented method of Claim 11 in its entirety.  DiSilvestro further discloses a computer-implemented method, wherein:
the property is selected from the group consisting of a bit size, a quantity, a resolution, a time bracket, and any combination thereof (See DiSilvestro Par [0024] which discloses the camera unit transmitting and receiving image data; See DiSilvestro Par [0029] which discloses the surgeon interacting with the system to change or control user preferences of the display device, which would include parameters regarding resolution, bit size, and more;  Additionally, it should be noted that during the storing or transmitting of a picture, image, or video file, which is disclosed in DiSilvestro, that the metadata or metafile formats of an image inherently contain both raster (such as bitmap data) and vector information).

Claim 13 –
Regarding Claim 13, DiSilvestro discloses the computer-implemented method of Claim 8 in its entirety.  DiSilvestro further discloses a computer-implemented method, wherein:
the computer system transmits the first subset of the surgical data and defines the relation for the second subset of the surgical data without requiring action by a user (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the Tibia model database portion of the system, therefore defining a specific relation between a subset of the surgical data and a database).
Claim 14 –
Regarding Claim 14, DiSilvestro discloses the computer-implemented method of Claim 8 in its entirety.  DiSilvestro further discloses a computer-implemented method, wherein:
the identity of each of the one or more databases corresponds to departments of a medical facility (See DiSilvestro Abstract & Par [0004] which discloses the identification of medical databases/libraries that are specific to the orthopedic department and even more specifically, databases/libraries that are specific to computer-assisted orthopedic surgery).

Claim 15 –
Regarding Claim 15, DiSilvestro discloses a computer system configured to be communicably coupled to a plurality of surgical devices and a database, wherein at least one surgical device of the plurality of surgical devices is configured for use during a surgical procedure (See DiSilvestro abstract which describes a computer assisted surgery systems to display images of the surgical procedure according to a workflow plan), the computer system comprising:
a processor (See DiSilvestro Par [0005] which discloses the system comprising a processor); and
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to (See DiSilvestro Par [0005] which discloses a processor and memory coupled to one another that allow the processor to execute instructions stored on the memory):
receive a signal indicative of a sensed patient parameter
receive perioperative data (See DiSilvestro Par [0032] which discloses sensor arrays collecting perioperative data from the bones involved in the orthopedic surgery being performed.  Sensor arrays constitute multiple devices measuring perioperative data, therefore being a plurality of devices);
determine a surgical context based at least in part on the perioperative data, the surgical context corresponding to surgical contextual data (See DiSilvestro Par [0032] which discloses using the perioperative data collected by the sensor arrays to determine and register which bones are being operated on, therefore determining a surgical context and the bones that are registered constituting surgical contextual data);
receive a request for surgical data from the database, the surgical data comprising at least a portion of the perioperative data or the surgical contextual data (See Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment) and would therefore constitute a request being made by the database to receive the surgical data for the specific bone being operated on);
transmit the surgical data to the database according to an identity of the database
define a relation between the surgical data stored in the memory and the database according to the identity of the database (See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored; See DiSilvestro Fig. 12 and 13 in the bottom right pane of the graphical user interface which contains information that is specifically stored in the Tibia model database portion of the system, therefore defining a specific relation between a subset of the surgical data and a database); and
determine an action associated with a surgical procedure based, at least in part, on the surgical context (See DiSilvestro Par [0034]-[0036] which discloses that selections of the surgical procedure are chosen by the surgeon which may include the type of orthopedic surgical procedure that is to be performed, the type of orthopedic implant that will be used, and the sequence of operation, and the like.  For example the surgeon may select a button to instruct the controller that the tibia bone of the patient will be operated on first, and following this, the system takes in this context of the tibia bone being operated on first and displays or determines a following action that is relevant to specifically the operation of the tibia bone of the patient).

Claim 17 –
Regarding Claim 17, DiSilvestro discloses the computer system of Claim 15 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the perioperative data comprises metadata associated with the surgical device (See DiSilvestro Par [0049] which discloses the perioperative data comprising metadata associated with the surgical device such as size, type, or other relevant parameters).


Claim 18 –
Regarding Claim 18, DiSilvestro discloses the computer system of Claim 15 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the surgical contextual data is selected from the group consisting of a procedure type, a procedure step, and a combination thereof (See DiSilvestro Par [0032] which discloses the surgical context data being indicative of the type of procedure to be performed, the sequence of operation, the type of orthopedic implant or surgical device, etc.).

Claim 19 –
Regarding Claim 19, DiSilvestro discloses the computer system of Claim 15 in its entirety.  DiSilvestro further discloses a computer system, wherein:
a property of the surgical data transmitted to the database corresponds to the surgical context (See DiSilvestro Par [0056] which discloses transmitting first subset of surgical data, specifically at least a portion of the perioperative data (sensor array data) and the surgical contextual data (the leg bone that registered and being surgically performed on at that given moment); See DiSilvestro Par [0044] which discloses registering the specific bone being performed on and the specific database portion for that bone being the location where the perioperative data of that specific bone is stored.  Therefore, a property of the surgical data corresponds to the surgical context).

Claim 20 –
Regarding Claim 20
the property is selected from the group consisting of a bit size, a quantity, a resolution, a time bracket, and any combination thereof (See DiSilvestro Par [0024] which discloses the camera unit transmitting and receiving image data; See DiSilvestro Par [0029] which discloses the surgeon interacting with the system to change or control user preferences of the display device, which would include parameters regarding resolution, bit size, and more;  Additionally, it should be noted that during the storing or transmitting of a picture, image, or video file, which is disclosed in DiSilvestro, that the metadata or metafile formats of an image inherently contain both raster (such as bitmap data) and vector information).

Claim 21 –
Regarding Claim 21, DiSilvestro discloses the computer system of Claim 15 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the identity of the database corresponds to a department of a medical facility (See DiSilvestro Abstract & Par [0004] which discloses the identification of medical databases/libraries that are specific to the orthopedic department and even more specifically, databases/libraries that are specific to computer-assisted orthopedic surgery).

Claim 24 –
Regarding Claim 24, DiSilvestro discloses the computer system of Claim 1 in its entirety.  DiSilvestro further discloses a computer system, wherein:
the one or more databases comprises an electronic medical record (EMR) database
wherein the surgical context comprises a tissue type being operated on during the surgical procedure (See DiSilvestro Par [0027]-[0030] which discloses the use of the system for varying orthopedic operations, such as, a knee replacement, which includes a tissue type being operated on because during total knee replacement, various cartilages, ligaments, such as the anterior or posterior cruciate ligament, muscles, such as the quadriceps muscle, and bones, such as the patella are replaced, manipulated, retained, or sacrificed depending on the patient and the severity of injury or extent of the procedure; See Carson et al. (U.S. Patent Publication No. 20110071530) for more information regarding the anatomical structures involved in partial or total knee arthroplasty); and 
wherein the action comprises varying the control of a surgical instrument (See DiSilvestro Par [0027]-[0032] which discloses the use of the system specifically for a knee replacement or other orthopedic surgical procedure, and the surgeon interacting with the system to control various devices or instruments of the surgical system).












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Speier et al. (U.S. Patent Publication No. 20140267658)

Claim 16 – 
Regarding Claim 16, DiSilvestro discloses the computer system of Claim 15 in its entirety.  DiSilvestro does not further disclose a computer system, wherein:
receive a security key in association with the request;
authenticate the security key;
transmit the surgical data to the database according to whether the security key is authentic; and
define a relation between the surgical data stored in the memory and the database according to the security key is authentic.

However, as previously discussed in the 35 U.S.C. 102 portion of this office action, DiSilvestro does disclose transmitting surgical data and defining a relation between the surgical data stored in the memory 

Speier discloses a computer system allowing access and the transmission of specific data and defining a relation between the surgical data stored in the memory and the database in response to receiving a security key & authenticating a security key (See Speier Par [0058]-[0059] which discloses databases that comply with the Health Insurance Portability and Accountability Act of 1996 by adding security and privacy rules.  For instance, in order for the user t check the status of various institution operating rooms and view images from surgeries in progress (video dashboard), obtain a list of cases for review (case list), view and make reports (reports) and view a list of surgeons (surgeon list), the user must first be authenticated via security key or username and password).  The computer system of Speier is directly applicable to the computer system of DiSilvestro because both systems share limitations and capabilities, namely, they are both directed to creating a system that provides a database that is coupled to a network for transmitting and storing perioperative data such as real-time imaging or sensor data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a computer system allowing access and the transmission of specific data and defining a relation between the surgical data stored in the memory and the database in response to receiving a security key & authenticating a security key, by modifying the transmitting of surgical data and defining of a relation between the surgical data stored in the memory and the database, as disclosed by DiSilvestro, with what is taught in Speier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify what is already disclosed in DiSilvestro, using what is taught in Speier, to facilitate security, preserve physician and patient information, and to comply with the Health Insurance Portability and Accountability Act of 1996 privacy and security rules. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Andrie et al. (U.S. Patent Publication No. 20130066647).

Claim 22 –
Regarding Claim 22, DiSilvestro discloses the computer system of Claim 1 in its entirety.  DiSilvestro does not explicitly further discloses a computer system, wherein: 
the one or more databases comprises a purchasing database,
wherein the surgical context comprises a number of non-reusable devices that were used during the surgical procedure; and
wherein the action comprises a reorder of non-reusable devices.

However, Andrie does disclose a system that contains a purchasing database for real-time inventorying of surgical devices such as during a surgical procedure and automatic resupplying of devices when needed (See Andrie Par [0077]-[0080] & [0101]-[0106]).  The disclosure of Andrie is directly applicable to the disclosure DiSilvestro because both system share limitations and capabilities, namely, they are both directed towards automatic support, guidance, and management during surgical operations in a medical facility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgery assistance system of DiSilvestro to further include automatic inventorying and resupplying of devices used during surgery, as disclosed by Andrie.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DiSilvestro to further include the aforementioned embodiments of Andrie, because real-time, automatic tracking of non-reusable surgical equipment usage data can drive greater hospital efficiencies with respect to inventory stocking and pre/post-surgical preparations (See Andrie Par [0080] & Par [0103]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Ilkin et al. (U.S. Patent Publication No. 20080306759).

Claim 23 –
Regarding Claim 23, DiSilvestro discloses the computer system of Claim 1 in its entirety.  DiSilvestro does not explicitly disclsose a computer system, wherein:
the one or more databases comprises a recovery department database;
wherein the surgical context comprises a status of the surgical;
wherein the action comprises a notification of recovery staff to prepare to receive a patient.

However, Ilkin does disclose a computer system, wherein:
the one or more databases comprises a recovery department database (See Ilkin Par [0001] which discloses a system for patients and resources in a healthcare facility such as tracking and maintaining a database of the patient’s perioperative process, including preoperative, intraoperative, and postoperative (which would constitute recovery)),
wherein the surgical context comprises a status of the surgical procedure (See Ilkin Par [0056] which discloses the system being able to send messages concerning the status of the patient through a procedure, such as upon the needed participation of a certain stakeholder for a specific event that needs to or will take place in the surgical procedure, therefore constituting a status of the surgical procedure); and
wherein the action comprises a notification of recovery staff to prepare to receive a patient (See Ilkin Par [0027]-[0029] which discloses the notification of any stakeholder (which, as disclosed in Ilkin Par [0018], includes patient’s family members and/or staff such as doctors, surgeons, anesthesiologists, and any other person responsible at some level for providing patient care); See Ilkin Par [0058] & 
The system of Ilkin is directly applicable to the system of DiSilvestro because both systems share similar limitations and capabilities, namely, they are both directed towards assisting medical staff and stakeholders with varying aspects of perioperative patient workflow.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring perioperative patient workflow as described by DiSilvestro to further include monitoring patient status and workflow during a surgical procedure and notify post-operative staff to prepare to receive a patient upon the patient reaching the end of a surgical procedure, as disclosed in Ilkin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiSilvestro to further include the aforementioned limitations of Ilkin, because through real-time monitoring and notifications of the patient’s status during perioperative periods, such as surgery, staff-related delays are minimized and improved communication between the stakeholders can occur.  (See Ilkin Par [0028]-[0029])




Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Regarding Claim Objections, Applicant has amended the claims to remedy the objections set forth in the previous office action regarding Claims 6, 7, 13, & 14.  Therefore the claim objections to Claims 6, 7, 13, & 14 have been withdrawn.
Regarding 35 U.S.C. 112(b) rejections of Claims 1-7, Applicant argues on pp. 7 of Arguments/Remarks that the newly amended clams remedy the issues that were addressed in the 35 U.S.C. 112(b) rejections found in the previous office action.  Examiner agrees with Applicant and finds Applicant’s arguments persuasive.  Therefore, the 35 U.S.C. 112(b) rejections of Claims 1-7 have been withdrawn.
Regarding 35 U.S.C. 101 rejections, Applicant argues on pp. 7-8 of Arguments/Remarks that the newly amended claims are no longer directed to a judicial exception because the claims contain limitations that preclude the limitations from practically being performed in the mind.  Examiner respectfully disagrees.  Applicant further argues that if the claim(s) as a whole was considered, then the office action would have arrived at a different conclusion.  However, Examiner would like to point out that the entirety of the claims was considered, as a whole, in the analysis of the Alice/Mayo framework for determining patent subject matter eligibility.  In determining whether a mental process is recited, or more generally, whether a judicial exception is recited, the entirety of the claims should be considered, but this does not necessarily mean that every single limitation of the claim has to represent something that can be practically performed in the mind.  For instance, the portions of the claim that fall outside of practically being performed in the mind are further considered as “additional elements” and are evaluated using Step 2B of the Alice/Mayo framework as to whether these elements amount to significantly more than the judicial exception that is recited, or the portions that ARE practically performed in the mind.  Therefore, Applicant is correct in assuming that not every portion of the claim can be practically performed in the mind and that there were limitations that were not addressed in the first portion of the Claims 1-21 are maintained.
Regarding 35 U.S.C. 101 rejections, Applicant further argues on pp. 8-10 of Arguments/Remarks that the claims integrate the judicial exception into a practical application.  More specifically, that the claimed invention represents an improvement in technology or constitutes a particular machine that implements the abstract idea.  Applicant further argues that the deficiencies in systems such as these is that without knowing the procedural context, the control algorithm may control surgical device(s) incorrectly or sub-optimally given the particular context-free sensed data.  And because the claims recite “determining a surgical context based at least in part on the perioperative data”, the instant claims are demonstrating and explaining the benefits of such improvements.  Examiner respectfully disagrees.  While Examiner agrees that the current claims do make mention of determining a procedural context, it remains unclear how the control algorithm or other control algorithms found in the art is/are improved based upon determining this surgical context.  That is to say, that there is no clear 
Regarding 35 U.S.C. 101 rejections, Applicant further argues on pp. 10-11 of Arguments/Remarks that the previous Office Action has failed to establish that the claims do not provide an inventive concept that is significantly more than the alleged abstract idea on a claim-by-claim basis.  More specifically, that the Examiner did not provide evidence nor argument in support of their assertion that “the additional elements amount to no more than mere instructions to apply an exception, add Examiner respectfully disagrees.  Please see the following paragraphs that are taken directly from the previous Office Action:
“This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, a memory, a computer system, & a surgical device, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0104], [0103], [0008] & [0121] respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving perioperative data or surgical data amounts to mere data gathering, recitation of determining a surgical context based on the surgical data collected, amounts to selecting a particular data source or type of data to be manipulated, recitation of defining a relation between a subsets of the surgical data and the database system amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as generally reciting a surgical device and a database system to be implemented in the medical setting, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, 16-21, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4, 6, 9, 11, 13, 17 & 19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3, 5, 7, 10, 12, 14, 18, 20 & 21, additional limitations which add insignificant extra-solution activity to the abstract idea by claims 2-4, 6-7, 9-11, 13- 14, 17, 19 & 21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.”
Clearly, this portion taken directly from the previous Office Action demonstrates evidence and arguments in support of “the additional elements amount to no more than mere instructions to apply an exception, insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use”, and was even applied on a claim-by-claim basis as seen above.  As such, the 35 U.S.C. 101 rejections of Claims 1-21 are still maintained.
Regarding 35 U.S.C. 102/103 rejections, Applicant argues on pp. 12 of Arguments/Remarks that DiSilvestro does not teach the computer system specifically determining a surgical context, because the surgeon actively chooses the surgical procedure to be performed, and for this reason the claims are in condition for allowance because the “it is the surgeon – not the computer system – that determines the surgical context.  Examiner respectfully disagrees.  
Regarding 35 U.S.C. 102/103 rejections, Applicant further argues on pp. 12 of Arguments/Remarks that Regarding 35 U.S.C. 102/103 rejections are in condition for allowance because the location of a bone is neither a procedure type, a procedure step, nor a combination thereof.  Examiner respectfully disagrees.  The provided citation for the rejection of Claims 3, 8, and 13 under 35 U.S.C. 102 is DiSilvestro Par [0032].  This paragraph specifies that “the selections and preferences of the orthopedic surgical procedure are chosen and that such selections may include the type of orthopedic surgical procedure that is to be performed (e.g., a total knee arthroplasty), the type of orthopedic implant that will be used (e.g., make, model, size, fixation type, etc.), the sequence of operation (e.g., the tibia or the femur first), and the like.  Once the orthopedic surgical procedure has been set up in process step 104, the bones of the patient are registered in process step 106.  To do so, sensor arrays, such as the tibial array 60 illustrated in FIG. 3, are coupled with the relevant bones of the patient (i.e., the bones involved in the orthopedic surgical procedure).”  This is more than merely reciting “the location of a bone” as argued by Applicant.  The citation clearly provides a procedure type (e.g., a type of orthopedic surgical procedure to be performed such as a total knee arthroplasty) and a procedure step (e.g., the sequence of operation such as the tibia or the femur first).  As such, the 35 U.S.C. 102 rejections of Claims 3, 8, and 13 are maintained.
Regarding 35 U.S.C. 102/103 rejections, Applicant further argues on pp. 13 of Arguments/Remarks that even if the aforementioned art-based rejection arguments are not persuasive, that the newly amended claims overcome the previously cited portions of DiSilvestro that were provided in the previous office action.  Examiner agrees with Applicant and finds Applicant’s arguments to be persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of DiSilvestro, as necessitated by Applicant’s amendments.  Accordingly Claims 1-21 are still rejected under 35 U.S.C. 102/103.
Regarding 35 U.S.C. 102/103 rejections, Applicant further argues on pp. 13 of Arguments/Remarks that because the newly amended claims overcome the cited portions of DiSilvestro that were provided in the previous office action and the disclosure of Speier does not cure the deficiencies Claim 16, which depends from purportedly-allowable Claim 8, is also allowable.  However, as addressed in the Office Action items above, a new grounds of rejection has been made in view of DiSilvestro to meet the newly amended limitations that are found in the Claims.  Furthermore, it has been determined that Claims 3, 8, and 13 are still rejected under 35 U.S.C. 102 because the previously cited portion of DiSilvestro Par [0032] does read on “a procedure type, a procedure step, or a combination thereof”.  As such, Claim 16 still remains rejected under 35 U.S.C. 103 over the new grounds of rejection made in view of DiSilvestro and Speier.



















Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is (571)270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact 




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/04/2021

/JONATHAN DURANT/Primary Examiner, Art Unit 3626